Case 1:19-cv-00444-LY Document 20 Filed 08/26/19 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

AUSTIN DIVISION
J.E.B., individually and as next friend to
F.C.B.,
Plaintiff(s),
VS.

CLAY DEAN HILL, individually and
d/b/a SHILOH TREATMENT
CENTER, SHILOH TREATMENT
CENTER, INC.; JUAN J. SANCHEZ,
individually and d/b/a, SOUTHWEST
KEY; AND SOUTHWEST KEY
PROGRAMS, INC.,

CIVIL ACTION NO. 1:19-CV-00444-LY

CO? LO? LO? COR LOD (OD COD SOD COD KO). KH? KH? KL KP

Defendant(s).

MOTION FOR ADMISSION PRO HAC VICE
TO THE HONORABLE JUDGE OF SAID COURT:
Comes now Kevin S. Taylor, applicant herein, and moves this Court to grant admission to
the United States District Court for the Western District of Texas pro hac vice to represent Juan J.
Sanchez and Southwest Key Programs, Inc. in this case, and would respectfully show the Court as

follows:

1. Applicant is an attorney and member of the law firm TAYLOR|ANDERSON, LLP, with

offices at:
1670 Broadway, Suite 900
Denver, Colorado 80202
Telephone: (303) 551-6660
Facsimile: (303) 551-6655
2. Since January 31, 1991, Applicant has been and presently is a member of and in good

standing with the Bar of the State of Colorado. Applicant’s bar license number is 20209.

{00080664 }
Case 1:19-cv-00444-LY Document 20 Filed 08/26/19 Page 2 of 3

 

 

 

 

 

 

 

 

 

 

3. Applicant has been admitted to practice before the following courts:
COURT LICENSE NUMBER ADMITTED
U.S. District Court of Colorado ~ 20209 1/8/1996
U.S. Court of Appeals, 10th Circuit 20209 11/2/2005
______ Supreme Court of California __ —_: 141875 11/8/1989
U.S. District Court, Central District of 141875 8/6/2001
California
U.S. Court of Appeals, 9th Circuit 141875 4/22/1991
U.S. Court of Appeals, 1st Circuit 1166513 4/22/2015
4. Applicant is presently a member in good standing of the bars of the courts listed above.
A. Applicant has never been subject to grievance proceedings or involuntary removal
proceedings while a member of the bar of any state or federal court.
6. Applicant has not been charged, arrested, or convicted of a criminal offense.
v. Applicant has read and is familiar with the Local Rules of the Western District of Texas
and will comply with the standards of practice set out therein.
8. Applicant has co-counsel in this case who is admitted to practice before the United States
District Court for the Western District of Texas:
Floyd R. Hartley, Jr.
State Bar No.: 0798242
fhartley@talawfirm.com
TAYLOR|ANDERSON, LLP
1670 Broadway, Suite 900
Denver, Colorado 80202
Telephone: (303) 551-6660
Facsimile: (303) 551-6655
9. Should the Court grant applicant’s motion, Applicant shall tender the amount of $100.00

pro hac vice fee in compliance with Local Court Rule AT-1(f)(2) [checks made payable

to: Clerk, U.S. District Court].

{00080664 }
Case 1:19-cv-00444-LY Document 20 Filed 08/26/19 Page 3 of 3

10. Should the Court grant applicant's motion, Applicant shall register as a filing user within
10 days of this order, pursuant to Administrative Policies and Procedures for Electronic

Filing in Civil and Criminal Cases in the Western District of Texas.

WHEREFORE, Applicant prays that this Court enter an order permitting the admission

of Kevin S. Taylor to the Western District of Texas pro hac vice for this case only.

 

Res we) tly soi

 

Keyin S. bey

CERTIFICATE OF SERVICE
I hereby certify that I have served a true and correct copy of this motion upon each

attorney of record and the original upon the Clerk of Court on this the . Lie HL day of August,

Kf

Kevin. Taylor

2019.

{00080664 }
